Opinion issued April 19, 2022




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-22-00257-CV
                            ———————————
    IN THE INTEREST OF I.G., A.G. JR., S.S.M. A/K/A S.M, AND N.M.,
                           CHILDREN


                    On Appeal from the 313th District Court
                            Harris County, Texas
                      Trial Court Case No. 2020-02244J


                          MEMORANDUM OPINION

      Appellant, C.T., identified as an “intervenor” in the underlying suit to

terminate the parent-child relationship, appealed from the trial court’s March 10,

2022 Decree for Termination. On April 6, 2022, appellant filed a “Motion for

Voluntary Dismissal,” stating that she “no longer desires to pursue this appeal” and

requesting “that this appeal be dismissed.”
      Appellant’s motion includes a certificate of conference stating that appellant

“attempted to confer” with appellee regarding the relief requested in appellant’s

motion, “but ha[d] not heard back as to whether [appellee was] opposed.” See TEX.

R. APP. P. 10.1(a)(5). However, more than ten days have passed, and no party has

expressed opposition to appellant’s motion. See TEX. R. APP. P. 10.3(a). No other

party has filed a notice of appeal and no opinion has issued. See TEX. R. APP. P.

42.1(a)(1), (c).

      Accordingly, we grant appellant’s motion and dismiss the appeal. See TEX.

R. APP. P. 42.1(a)(1); 43.2(f). We dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Kelly, Goodman, and Guerra.




                                         2